      Case 4:19-cv-03691 Document 28 Filed on 04/17/20 in TXSD Page 1 of 4
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                          April 17, 2020
                           UNITED STATES DISTRICT COURT
                                                                                       David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

OCIE MARTIN,                                     §
                                                 §
         Plaintiff,                              §
VS.                                              § CIVIL ACTION NO. 4:19-CV-3691
                                                 §
EQUIFAX INFORMATION SERVICES,                    §
LLC, et al,                                      §
                                                 §
         Defendants.                             §

                              MEMORANDUM AND ORDER

       Before the Court is Defendant Ginny’s, Inc.’s Motion to Dismiss. (Doc. No. 17). After

considering the Motion and all applicable law, the Court determines that Defendant’s Motion to

Dismiss must be GRANTED. The case is dismissed without prejudice to refiling.

I.     BACKGROUND

       Plaintiff Ocie Martin alleges that Defendant Ginny’s Inc. is inaccurately reporting a trade

line on Plaintiff’s Equifax credit disclosure. 1 (Doc. No. 1, at 2). On April 18, 2019, Plaintiff

obtained her credit file from Equifax. Id. at 3. The file listed a scheduled monthly payment of

$20.00 by Defendant. Id. at 2. On May 9, 2019, Plaintiff submitted a letter to Equifax, disputing

the trade line, arguing that the account in question had been charged off and closed. Id. at 3.

Although Plaintiff still owes the balance of her debt to Defendant, because the account was charged

off, she is no longer required to pay according to the original terms of the contract. Equifax

forwarded Plaintiff’s dispute to Defendant. Id. On August 2, 2019, Plaintiff obtained her Equifax



1
  Equifax Information Services, LLC was originally a defendant in this case. Plaintiff has since
voluntarily dismissed all claims against Equifax. (Doc. No. 22). Defendant Ginny’s Inc. is the only
remaining defendant. As such, all references to “Defendant” refers to Defendant Ginny’s Inc. only.
                                                 1
       Case 4:19-cv-03691 Document 28 Filed on 04/17/20 in TXSD Page 2 of 4



credit disclosure again. Id. The disclosure continued to show the $20.00 monthly payment amount.

Id.

        Plaintiff filed suit on September 27, 2019, alleging willful and negligent violations of the

Fair Credit Reporting Act (FCRA). Id. Defendant filed its Motion to Dismiss on January 31, 2020.

(Doc. No. 17).

II.     LEGAL STANDARD

        Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of a complaint that

“fail[s] to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). To survive a

Rule 12(b)(6) motion to dismiss, a complaint must contain sufficient factual matter to “state a

claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Well-pleaded factual allegations in the

complaint must be accepted as true and must be viewed “in the light most favorable to the

plaintiff[].” Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 338 (5th Cir. 2008). However,

“[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555). Courts do

not accept as true “conclusory allegations, unwarranted factual inferences, or legal conclusions.”

In re Great Lakes Dredge & Dock Co. LLC, 624 F.3d 201, 210 (5th Cir. 2010) (quoting Ferrer v.

Chevron Corp., 484 F.3d 776, 780 (5th Cir. 2007)).

III.    ANALYSIS

        Under the FCRA, furnishers of information to credit reporting agencies have a duty to

investigate disputed information after receiving notice of a dispute from a credit reporting agency.

15 U.S.C. § 1681s-2(b)(1)(A). If the investigation finds that the information is incomplete or

inaccurate, the furnisher of information has further duties to report and correct the incomplete or


                                                 2
      Case 4:19-cv-03691 Document 28 Filed on 04/17/20 in TXSD Page 3 of 4



inaccurate information. See id. § 1681s-2(b)(1)(D)–(E). A credit entry is inaccurate “either because

it is patently incorrect, or because it is misleading in such a way and to such an extent that it can

be expected to adversely affect credit decisions.” Sepulvado v. CSC Credit Servs., Inc., 158 F.3d

890, 896 (5th Cir. 1998).

       Plaintiff alleges that Defendant was inaccurately reporting Plaintiff’s debt. Plaintiff’s credit

report stated that she owed Defendant monthly payments of $20.00. (Doc. No. 1, at 2). Plaintiff

alleges that, because the account was charged off and closed, the monthly payment amount should

have reflected $0.00. Id. at 3. Defendant argues that the disputed trade line was not inaccurate,

because the report notated that the account was charged off and closed, and thus, it was clear that

the $20.00 monthly payment notation was historical information. (Doc. No. 27, at 2). Plaintiff does

not describe other notations for the disputed account and seems to indicate that there were charged

off and closure notations. (Doc. No. 24, at 7 (“Ginny’s had been reporting its account in Plaintiff’s

credit file as charged off and closed.”)).

       With such additional notations that the account had been charged off and closed, the

disputed trade line was not so misleading as to be inaccurate. Under the Fifth Circuit’s definition

of “inaccurate,” such a reporting of a historical monthly payment amount is far from misleading

to the point of “adversely affect[ing] credit decisions,” as the charged off and closed notations

would indicate that the monthly amounts were no longer due on an ongoing basis. Courts in other

districts have reached similar conclusions. See Rodriguez v. Trans Union LLC, No. 1:19-CV-379,

2019 WL 5565956, at *3 (W.D. Tex. Oct. 28, 2019) (finding credit report was not inaccurate where

report stated that $345 was paid per month, but account was also closed, charged off, paid in full,

and had $0 balance); Meeks v. Equifax Info. Servs., LLC, No. 1:18-CV-3666, 2019 WL 1856411,

at *5–6 (N.D. Ga. Mar. 4, 2019) (finding credit report was not inaccurate when included monthly


                                                  3
      Case 4:19-cv-03691 Document 28 Filed on 04/17/20 in TXSD Page 4 of 4



payment amount because report also stated balance was $0, status was charged off, account was

closed, and debt was sold to another company); Gibson v. Equifax Info. Servs., LLC, No. 5:18-cv-

00465, 2019 WL 4731957, at *4 (M.D. Ga. July 2, 2019) (finding credit report was not inaccurate

where monthly payments included, but accounts shown as closed and balances were $0). The

$20.00 monthly charge on Plaintiff’s credit report was not misleading where the report also notated

that the account was charged off and closed, thus indicating that Plaintiff no longer paid that

monthly amount. Because historical information about an account is not misleading where other

information clearly indicates that the account is no longer active, the disputed trade line on

Plaintiff’s credit report is not inaccurate. Any conclusory allegations by Plaintiff that the report is

inaccurate do not create a claim sufficient to survive a motion to dismiss.

       Because Plaintiff does not dispute that her credit report included notations that the disputed

account was charged off and closed, Plaintiff has not pled facts that support an allegation that the

disputed trade line was inaccurate. Thus, Plaintiff’s Complaint fails to state a claim under the

FRCA. The Court hereby GRANTS Defendant’s Motion to Dismiss. The case is DISMISSED

WITHOUT PREJUDICE to refiling, if Plaintiff has additional facts to add regarding the

inaccuracy of the disputed trade line.

       IT IS SO ORDERED.

       SIGNED at Houston, Texas on this the 17th day of April, 2020.




                                                       KEITH P. ELLISON
                                                       UNITED STATES DISTRICT JUDGE




                                                  4
